ACCEPTED
                                                                                        03-14-00445-CR
                                                                                                5180576
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                    5/6/2015 3:55:03 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
 
                                No. 03­14­00445­CR 
                                                                    FILED IN
    ALICIA MIDKIFF                        §              IN THE COURT 
                                                              3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                          §              OF APPEALS 
                                                             5/6/2015 3:55:03 PM
                                                               JEFFREY D. KYLE
    V.                                    §                          Clerk

                                          §              THIRD JUDICIAL 
    THE STATE OF                          §               
    TEXAS                                 §              DISTRICT OF TEXAS 
                     MOTION TO WITHDRAW AS COUNSEL 
 
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS: 

          Now  comes  Crystal  D.  Murray,  Movant,  and  brings  this  Motion  to 

Withdraw as Counsel and in support thereof shows: 

          1.    Movant  is  attorney  of  record  for  Alicia  Midkiff,  and  was 

appointed by the trial to represent Appellant. 

          2.    Pursuant  to  her  duties  as Appellant’s appointed counsel in this 

appeal,  counsel  has  made  a  thorough  and  conscientious  review  of  the 

entire  record  of  the  proceedings  at  the  trial  court  to  determine  whether 

there are any non­frivolous issues that can be raised in this appeal. 

          3.    Counsel  has  determined  there  are no non­frivolous issues that 

may be raised in this appeal on behalf of the Appellant. 

          4.    Counsel  has  prepared  a  brief  in  conformity  with  A
                                                                        ​nders  v. 
California​
          ,  386  U.S.  738  (1967)to  be  filed  in  support  of  this  motion  to 

withdraw as counsel. 

      5.    Appellant  will  be  mailed  a  copy  of  the  brief,  the  motion  to 

withdraw,  Motion  for  Pro  Se  Access  to  the  Appellate  Record,  and  a  letter 

explaining the process. 

      6.    The Appellant currently resides at: 

                         Alicia Midkiff 
                         TDCJ#01957699 
                         Crain Unit 
                         1401 State School Road 
                         Gatesville, Texas 76599­2999 
 

                                    PRAYER 

      WHEREFORE,  PREMISES  CONSIDERED,  Movant  prays  that  the 

Court will grant her motion to withdraw on the face of this pleading.   

                                      Respectfully submitted, 
 
                                      Law Office of Joshua P. Murray 
                                      1001 Cypress Creek Road, Ste. 405 
                                      Cedar Park, Texas 78613 
                                      Tel: (512) 257­1010 
                                      Fax: (512) 257­0005 
                                       
                                       
                                       
                                      By:​
                                         /s/ Crystal D. Murray                       
                                        Crystal D. Murray 
                                        State Bar No. 24029611 
                                            crystal@cedarparklaw.com 
                                            Attorney for Alicia Midkiff 
 
 

                          CERTIFICATE OF SERVICE 
 
      This  is  to  certify  that  on  May  6,  2015,  a  true  and  correct  copy of the 

above  and  foregoing  document  was  served  on  the  Williamson  County 

Attorney's  Office,Williamson  County,  Texas,  via  email  to  James LaMarca, 

jlamarca@wilco.org. 

 
 
                                        /s/ Crystal D. Murray                             
                                        Crystal D. Murray 
 

 
                                 No. 03­14­00445­CR 
    ALICIA MIDKIFF                         §              IN THE COURT 
                                           §              OF APPEALS 
    V.                                     §               
                                           §              THIRD JUDICIAL 
    THE STATE OF                           §               
    TEXAS                                  §              DISTRICT OF TEXAS 
 
                          CERTIFICATE OF COUNSEL 
                                           
           In compliance with the requirements of ​
                                                  Anders v. California, ​
                                                                        386 

U.S. 378 (1967), I, Crystal D. Murray, court­appointed counsel for 

appellant, Alicia Midkiff, in the above referenced appeal, do hereby verify, 

in writing, to the Court that I have: 

 
        1.  notified appellant that I filed a motion to withdraw as counsel with 
           an accompanying ​   Anders​    brief, and provided a copy of each to 
           appellant; 
 
        2. informed appellant of her right to file a pro se response identifying 
           what she believes to be meritorious grounds to be raised in her 
           appeal, should she so desire; 
 
        3. advised appellant of her right to review the appellate record, should 
           she wish to do so, preparatory to filing that response; 
 
    4. explained the process for obtaining the appellate record, provided a 
       Motion for Pro Se Access to Appellate Record​  lacking only 
       appellant’s signature and the date, and provided the mailing address 
       for this Court; and 
 
    5. informed appellant of her right to seek discretionary review pro se 
       should this Court declare her appeal frivolous. 
 
 
 
                                    Respectfully submitted, 
 
 
 
                                    /s/Crystal D. Murray 
                                    Crystal D. Murray